Scott, J.:
This is an appeal by defendant from an interlocutory judgment-overruling its demurrer to the complaint.
The courplaint sets forth a verbal agreement between plaintiff ' and defendant, whereby defendant employed plaintiff and plaintiff-agreed to serve defendant for a period of three years at stated compensation, and that it was agreed that a contract embodying the terms should be prepared by defendant and executed by plaintiff and defendant; that thereafter, and in pursuance of said oral agreement, an agreement in writing, intended by the parties to. embody the -terms of the oral agreement, -was prepared by the defendant. .Then follows a ivritten paper which appears to be signed by defendant, but not by plaintiff. It is then alleged that it was understood by the defendant and the plaintiff that the agreement as drawn embodied the terms of the prior oral'agreément, and it was the result of a mutual mistake that it failed to .do so.
The oral agreement contravened the Statute of Frauds and was wholly void. The written paper, never became a contract because it was never- signed by both parties, and,- if it had been signed, would have been void for lack of consideration, being unilateral. There is, therefore, nothing to reform, and the action in effect, amounts to one to compel defendant to make a valid written contract in' furtherance of a void ordl one.
The judgment appealed from must be reversed and the demurrer sustained, with costs in this court and the court below, with leave to plaintiff t,o amend within twenty, days upon payment of such costs.
Ingraham, McLaughlin, Laughlin and Houghton, JJ., concurred..
Judgment reversed, with costs, and demurrer sustained, with, costs, with leave to plaintiff to amend on payment of costs.